I concur in what is said in the opinion of Mr. Justice PRATT, but I have some doubts as to whether this cause is properly before us. In this proceeding the matter was referred in the first instance, not to the deputy designated by Subdivision (b) of Section 6 of Chapter 1, Laws of Utah, 1936, Special Session, as amended by Chapter 43, Laws of Utah, 1937, but directly to the Appeal Tribunal provided by Subdivision (d) of Section 6 of the Act as amended. In this case the Appeal Tribunal consisted of only one person, and he sat as the original determinator of the facts. Being himself the Appeal Tribunal, there was no Appeal Tribunal to review his findings or conclusions. And the Industrial Commission to whom, by the Act, an appeal lies from the Appeal Tribunal, refused to entertain or permit an appeal. Under the Act this court reviews the decision of the Commission, and not of the lesser tribunals or investigators. It would seem, therefore, that the action of the Industrial Commission refusing to permit an appeal is the only matter that could properly be here for review. And I think the Commission was wrong in that ruling. For this reason, in addition to those given by Mr. Justice PRATT, I concur in the order of reversal.